Simon, J.,

delivered the opinion of the court.
This suit is brought on a note of hand, ctlleged to have been drawn, in solido, by the defendants. The note appears to have been protested at maturity. There was judgment, in solido, against defendant Morris, one of the makers of the note, from which judgment he appealed.
It is unnecessary for us to examine the exceptions of the defendants to the sufficiency of the service of the petition, as there is no evidence in the record showing the alleged incorrectness of the copy served on them by the sheriff.
On the trial, the defendant, Morris, objected to the introduction in evidence of the protest of the note, on grounds which it is not necessary to notice, and said protest having been admitted by the court, he took a bill of exceptions. We are unable to see any good reason why the protest should have been rejected ; the defendant, M°n’isj was one of the makers "of the note, and whether it had been protested or not, does not lessen or increase his liability. Had no interest been stipulated in the note sued on, the effect of the protest would have been to charge the defendant with legal interest from its maturity ; and it would have been good also to prove a demand, if it had been specially denied.. In this case, there was perhaps no necessity for the production of the protest, but the defendant could not legally and reasonably object to it. His objection gave him an opportunity to bring up this appeal, but we think it is frivolous, and he must pay the damages allowed by law in such cases.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs and five per cent damages, as for a frivolous appeal.